         Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



                             )
UNITED STATES OF AMERICA,    )
                             )
          vs.                )
                             )                               CRIMINAL ACTION
                             )                               NO. 19-40049-TSH
                             )
PABLO VIDARTE-HERNANDEZ and, )
ADIANGEL PARADES,            )
          Defendants.        )
                             )



                                           ORDER
                                        August 19, 2020


HILLMAN, D.J.



                                           Background

       On July 22, 2020, Pablo Vidarte-Hernandez (“Vidarte-Hernandez”) and Adiangel

Parades (“Parades” and, together with Vidarte-Hernandez, “Defendants”) were charged by way

of superseding indictment with conspiracy to distribute and possession with intent to distribute

one kilogram or more of heroin, 400 grams or more of fentanyl, 280 grams or more of cocaine

base, and 500 grams or more of cocaine, in violation of 21 U.S.C. §846. They were arrested on

July 23, 2020 and at their initial appearance, the Government moved for detention.

       A detention hearing was held on July 30, 2020 and Defendants were arraigned and pled

not guilty that same date. On July 31, 2020, Chief Magistrate Judge Kelle ordered both

Defendants detained. In doing so, Chief Judge Kelley found that the rebuttable presumption
             Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 2 of 8



under 18 U.S.C. §3142(e)(3) applies because the Defendants are charged with a crime for which

a maximum term of imprisonment of 10 years or more is prescribed under the Controlled

Substances Act, 21 U.S.C. §§801-904, but that the Defendants had presented sufficient evidence

to rebut the presumption. However, based on the weight of the Government’s evidence

(overwhelming), the lengthy period of incarceration the Defendants face if convicted (ten year

minimum mandatory which because they are both safety valve eligible, could be reduced to

approximately three years 1), the lack of stable employment (Vidarte-Hernandez), significant

family ties outside the United States (Parades) and the fact that they are subject to deportation

after serving any period of incarceration, Chief Judge Kelley found that by clear and convincing

evidence that they are a danger to the community and by a preponderance of the evidence that

they are a risk of flight.

             Thereafter, Defendants filed a joint emergency motion to revoke Chief Magistrate

Judge Kelley’s detention order, see Docket No. 178. In support of their motion, Defendants

assert that: (1) most of their alleged co-conspirators (other than the alleged ringleaders) have

been released pending trial; (2) because they are safety-valve eligible they are facing

significantly less than the ten year mandatory minimum that would otherwise apply; (3) the U.S.

Probation Office recommended they be released pending trial without electric monitoring

(although they are willing to be subjected to electric monitoring); (3) they each have local ties

including significant others, children, extended family and employment, have been in the United

States for significant periods of time, and are legal residents; and (4) Vidarte-Hernandez has no


         1
           The Government estimates the potential sentence for the Defendants to be five to six years if they are
safety-valve eligible while Defendants suggest it would be closer to three years. For purposes of this Order, I will
accept the Defendants’ calculation.

                                                           2
            Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 3 of 8



prior criminal record and Parades has one prior conviction which Chief Judge Kelley gave no

weight (because the factual basis for the conviction was unclear and the punishment was

insignificant). Additionally, Defendants argue that the Bail Reform Act imposes an

unconstitutional and racially motivated presumption regarding individuals charged with a drug

offense. More specifically, they assert that there is disparity nationally and in this District

between the number of black defendants detained pending trial versus the number of white

defendants (the number black defendants is significantly higher) which they allege is directly

attributable to systemic racism. 2 Finally, Defendants argue that this Court should consider the

impact of the COVID-19 pandemic on the interactions between attorneys and clients who are

detained, particularly in light of the fact that counsel are in high risk categories and therefore,

will not be able to have in person contact with their clients while they are incarcerated.

Defendants also assert that the need for them to communicate through an interpreter further

complicates their ability to communicate with counsel while they are incarcerated. 3

                                                   Discussion

                               Standard of Review; Rebuttable Presumption

        This Court conducts a de novo review of the orders detain defendants. The Defendants

are charged with a drug offense for which the maximum penalty is 10 years or more—



        2
           As did Chief Magistrate Judge Kelley, I will assume that the Defendants have propounded sufficient
evidence to rebut the presumption and therefore, it is not necessary for me to address this argument.
         3
           The Government argues that the Court should not consider the effect of the COVID-19 pandemic on the
attorney client relationship because “such challenges are not grounds for release where the facts and evidence
otherwise support pre-trial detention under the Bail Reform Act.” Opp. to Defs’ Emerg. Mot. To Revoke or Amend
Mag. Judge’s Det. Order (Docket No. 195), at p. 8 n.3. Assuming that the Court should consider such evidence,
Defendants have failed to indicate how their release would permit them to have in-person contact with their
attorneys given counsels’ understandable concerns about limiting any potential exposure to the virus, or how their
being released would obviate counsels’ need to communicate with them through an interpreter.

                                                         3
         Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 4 of 8



consequently, the rebuttable presumption set forth in 18 U.S.C. §3142(e) applies. While there is

a presumption that the Defendants are both a danger to the community and risk of flight, as

stated previously, I find that the presumption has been rebutted and therefore, in order to detain

the Defendants, the Government must establish by a preponderance of evidence that there are no

conditions or combination of conditions that will assure their appearance as required, or by clear

and convincing evidence that there are no conditions or a combination of conditions that will

assure that they are not a danger to any other person and the community.

                        Defendants’ Characteristics; Proposed Conditions

                         Vidarte-Hernandez History and Characteristics

       Vidarte-Hernandez is forty-seven years old and was born in Uruguay. His parents reside

in Uruguay and he maintains contact with them. He has two sisters and one brother all of whom

reside in Fitchburg, Mass. Although he claims to maintain regular contact with his siblings, he

could not provide the probation office with any contact information for them. Vidarte-Hernandez

has lived in Fitchburg for fifteen years and has lived at his current address for about four years

with his girlfriend and their seven-year-old child. Vidarte-Hernandez has a teenaged son from a

prior marriage who lives in the United States with his mother—Vidarte-Hernandez pays child

support. Vidarte-Hernandez entered the United States in 2000 and is a legal permanent resident.

He has a Uruguay passport and visited Uruguay last year.

       Vidarte-Hernandez reported that he was working as a mechanic in an auto repair shop

where he rented space-- he stopped working in April 2020 due to the COVID-19 pandemic. He

could not remember the name of the shop and reports it has closed. Vidarte-Hernandez reported

that he previously used cocaine and most recently, heroin, but that he stopped using any drugs in


                                                 4
         Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 5 of 8



September 2019. He started taking suboxone in January 2020 when he began outpatient drug

treatment.

                              Parades’ History and Characteristics

       Parades is 33 years old and was born in the Dominican Republic. He has lived in

Massachusetts for 3 years and in Fitchburg, Mass. for approximately the past 2 years with his

girlfriend, their child and two-step children. Parades entered the United States in 2009 and is a

legal permanent resident. He possesses a Dominican Passport. Parades’ parents, four sisters and

brother live in the Dominican Republic. He maintains regular contact with them but has not

visited the Dominican Republic since 2010.

       Parades is a high school graduate. He has been employed as a foreman at a plastic

company since January 2020. Before that, he was employed for about 3 months at a cardboard

plant in Westminster, Mass. In 2013, Parades pled guilty to criminal possession of a 3rd degree

controlled substance in New York state court for which he was sentenced to 2 years’

incarceration with 3 months to be served followed by a term of supervised release. There was a

bench warrant issued in connection with that case which was ultimately vacated.

                                       Proposed Conditions

       Defendants suggest that there are conditions or a combination of conditions that can be

imposed to assure that they would appear as required and would not be a danger to any other

person or the community. As to conditions regarding appearance, Defendants suggest a multitude

of conditions that have shown success in courts outside of this jurisdiction, such as texting

reminders to defendants regarding court appearances, providing transportation to court,

providing child care, and assisting defendants in finding stable housing, employment or


                                                 5
          Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 6 of 8



education. However, Defendants general discussion of studies and beta programs instituted

elsewhere fail to establish that such “conditions” are available in this Court, that if available they

could be imposed during the ongoing pandemic and most importantly, that such conditions are

relevant to their own circumstances and/or would increase the likelihood of their appearance.

The only tangible conditions proposed by the Defendants are as follows: home confinement with

electric monitoring, the ability seek and maintain employment, periodic in-person reporting, and

the standard conditions of release proposed by the probation department (with travel restricted to

the District of Massachusetts and surrendering of their passports).

                                 Whether Defendants Should be Released

        The Defendants are charged with conspiracy to distribute and possession with intent to

distribute heroin, fentanyl, cocaine base, and cocaine. The investigation of the alleged drug

conspiracy, which began in September 2018 and continued through about November 2019,

revealed that the Defendants supplied large quantities of a fentanyl/heroin mixture on a regular

basis to drug dealers who would then sell the drugs on the streets. Parades supplied the drugs to

Vidarte-Hernandez who then supplied them to alleged co-conspirators/ringleaders, Pedro Baez

(“Pedro”) and Anthony Baez (“Anthony”), who resold the drugs. The Defendants were readily

able to supply hundreds of grams of heroin (mixed with fentanyl) upon request. Vidarte-

Hernandez, who represents he has always been an auto mechanic, was operating his drug

distribution business out of his place of employment 4. Additionally, Parades sold drugs


         4
           The Government’s evidence suggests that Anthony met Vidarte-Hernandez at a towing shop where he
worked on multiple occasions, obtained drugs from him, and thereafter, completed drug deals with cooperating
witnesses at other locations. Anthony was stopped by the police after a drug deal in Watertown, Mass. in September
2019 and most of the money (government funds) which the cooperating witnesses had just paid him during a
controlled purchase of 500 grams of heroin/fentanyl was confiscated. Thereafter, Vidarte-Hernandez and Parades
refused to deal with Anthony and would only deal with his father, Pedro.

                                                        6
         Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 7 of 8



(fentanyl/heroin, pills, and cocaine) to other customers. Many of the transactions were surveilled

and the Defendants were captured on Title III intercepts negotiating prices and amounts between

themselves and with Anthony, Pedro and/or other customers. If convicted, because of the large

amount of drugs involved, the Defendants each face a ten-year mandatory-minimum sentence.

However, they are both safety-valve eligible and if they make the requisite proffer and otherwise

meet all the statutory requirements, their sentences could be reduced to approximately three

years’ incarceration. I agree with Chief Judge Kelley that the evidence against these Defendants

is overwhelming. Accordingly, there is very strong likelihood that the Defendants will face a

period of incarceration after which they will almost certainly be deported.

       On this record, while I find that the Government has established by clear and convincing

evidence that the Defendants are a danger, I further find there are conditions or a combination of

conditions that can be imposed to protect others and the community. Such conditions include

home confinement with electric monitoring—to be clear, Defendants would not be permitted to

leave their place of residence except for emergencies, that is, they would not be permitted to

work. However, I also find by a preponderance of the evidence that both Defendants are a

serious risk of flight and for the following reasons, I further find that there are no conditions or

combination of conditions that could assure their appearance as required. The Defendants are

facing a multi-year period of incarceration followed by almost certain deportation. While they

both have significant family ties to the United States, they also have significant family ties to

their home countries where they would be deported. Both Defendants have maintained contact

with their families in their home countries—Vidarte-Hernandez has recently visited Uruguay and

has regular contact with his parents who still reside there, and Parades maintains regular contact


                                                  7
         Case 4:19-cr-40049-TSH Document 204 Filed 08/19/20 Page 8 of 8



with his parents and siblings all of who still reside in the Dominican Republic. Defendants have

no real estate or other assets to post as security for their appearance. That the Defendants co-

conspirators, in particular Pedro and Anthony, were arrested in 2019 and they didn’t flee is

immaterial. Without knowing the extent to which the Government had infiltrated the Baez

organization, it may not have been apparent to the Defendants that the Government’s

investigation would subsequently focus on them. The reality is that they are charged with a

serious drug offense and there is no incentive for them to remain in the United States to face

those charges given the overwhelming evidence against them and the near certainty of

deportation and separation from their relatives in the United States after serving a sentence that

would be in the range of 3 to 10 years. Accordingly, I am denying the Defendants’ appeal and

ordering them held pending trial.

                                            Conclusion

       The Emergency Joint Motion to Revoke or Amend Magistrate’s Detention Order

(Docket No. 178) is denied.




                                                              /s/ Timothy S. Hillman
                                                              TIMOTHY S. HILLMAN
                                                              U.S. DISTRICT JUDGE




                                                 8
